       Case 1:20-cv-04281-TWT-LTW Document 6 Filed 11/10/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

 Nichon Roberson,

        Plaintiff,                             Case No. 1:20-cv-04281-TWT-LTW
 v.

 Rentdebt Automated Collections, LLC;
 and Experian Information Solutions,
 Inc.,

        Defendants.

      DEFENDANT, RENTDEBT AUTOMATED COLLECTIONS, LLC’S
       CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                    DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and LR 3.3, N.D. Ga.,

Defendant RentDebt Automated Collections, LLC (“RDAC”), states:

       1.     The undersigned counsel of record for RDAC certifies that the

following is a full and complete list of all parties in this action, including any parent

corporation and any publicly held corporation that owns 10% or more of its stock:

       Plaintiff: Nichon Robinson

       Defendant: Experian Information Solutions, Inc.

       Defendant RDAC: RentDebt Automated Collections, LLC. In accordance

with Federal Rule of Civil Procedure 7.1, Defendant RDAC states that it is a wholly

owned subsidiary of Automated Collection Services, Inc.


                                           1
      Case 1:20-cv-04281-TWT-LTW Document 6 Filed 11/10/20 Page 2 of 5




      2.     The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

             None.

      3.     The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

             a.      Plaintiff: Neshon Roberson: Shimshon Wexler, Esq., S Wexler

                     LLC and Justin M. Baxter, Esq., Baxter & Baxter, LLP (pro hac

                     vice admission being applied for)

             b.      Defendant: RentDebt Automated Collections, Inc.: Montoya M.

                     Ho-Sang, Esq. of Gordon, Rees, Scully, & Mansukhani, LLC.

Other than those listed above, RDAC is unaware of any other persons serving as

attorneys for the parties in this proceeding.

      Respectfully submitted this 10th day of November, 2020.

                                 Respectfully submitted,
                                 GORDON REES SCULLY
                                 MANSUKHANI, LLP
                                  /s/ Montoya M. Ho-Sang
                                 Montoya M. Ho-Sang, Esq.
                                 Georgia Bar No. 572105


                                           2
Case 1:20-cv-04281-TWT-LTW Document 6 Filed 11/10/20 Page 3 of 5




                       55 Ivan Allen Jr. Blvd. N.W., Suite 750
                       Atlanta, GA 30308
                       (404) 978-7317 Telephone
                       (678) 389-8475 Facsimile
                       mhosang@grsm.com

                       Attorneys for Defendant
                       RentDebt Automated Collections, LLC




                               3
     Case 1:20-cv-04281-TWT-LTW Document 6 Filed 11/10/20 Page 4 of 5




                           FONT CERTIFICATION

      The undersigned further certifies that this document has been prepared in

accordance with the formatting requirements designated in Local Rule 5.1.

      This 10th day of November, 2020.

                                     GORDON REES SCULLY
                                     MANSUKHANI, LLP

                                     /s/ Montoya M. Ho-Sang
                                     Montoya M. Ho-Sang
                                     Georgia Ba No. 572105
                                     55 Ivan Allen Jr. Blvd., N.W., Suite 750
                                     Atlanta, Georgia 30308
                                     Telephone: (404) 978-7317
                                     Facsimile: (678) 389-8475
                                     mhosang@grsm.com

                                     Attorneys for Defendant
                                     RentDebt Automated Collections, LLC




                                         4
      Case 1:20-cv-04281-TWT-LTW Document 6 Filed 11/10/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 10th day of November, I served a copy of the

foregoing upon all parties to this matter by electronically filing the same with the

CM/ECF electronic filing system, which will cause a copy to be electronically

served on all counsel of record.

                                Shimshon Wexler
                              swexleresq@gmail.com

                   Justin M. Baxter (admission to be applied for)
                              justin@baxterlaw.com


                                             GORDON REES SCULLY
                                             MANSUKHANI, LLP

                                             /s/ Montoya M. Ho-Sang
                                             COUNSEL




                                         5
